Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-103 and 106 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Claims 107, 114-115 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 114-115 depict parenthetical limitations such as “(other than monomethyl maleate)”, which is indefinite because limitation with parenthesis present confusion as to whether the limitations within the parenthesis are in fact part of the claim language. Clarification and corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 54-68, 71-73, 75-77, 83- 87,92-109, 114-115 and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0134054), hereinafter "Lee".
Lee teaches a package, comprising a primary package formed within a secondary package, the primary package comprising an edible or non-edible water-soluble film container and the secondary package comprising a blister card having at least one blister defining a cavity, wherein the water-soluble film container comprises a first water-soluble film layer and a second water-soluble film layer formed adjacent to the first water-soluble film layer to define a container cavity between the first and second water-soluble film layers (see abstract; paragraph [0004], page 1; claims 1 and 9) and wherein the first water-soluble film layer is formed of a first water-soluble material and the second film layer is formed of a second water-soluble material, different from the first water-soluble material (see claim 13; see also paragraph [0005], page 1) to have different properties like increased hardness or decreased elasticity (paragraph [0023], page 2). The non-edible films, for example, the film layers 110,112, can be constructed of fully or partially hydrolyzed polyvinyl alcohol (PVOH) including PVOH copolymers, for example, saponified copolymers of vinyl acetate and methyl acrylate, vinyl acetate and itaconic acid, vinyl acetate and maleic acid, vinyl acetate and 2-acrylamido-2-propane-l-sulfonic acid, and combinations thereof (see paragraph [0068-0069], page 6; Fig. 2). Optional additives, such as plasticizers, release agent, fillers and antiblocking agents are employed (0021). As shown in Fig. 2, the film layers 110 and 112 are adhered (or sealed) together along a seal area (see also paragraph [0019], page 2). In some embodiments, as shown in Fig. 2, the non-edible product 118 can include unit 
With respect to differences, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a unit dose article wherein the first water-soluble film is different from the second water-soluble film, each of the first water-soluble film and the second water-soluble film comprises polyvinyl alcohol (PVOH) and PVOH copolymers comprising methyl acrylate, itaconic acid or maleic acid because the teachings of Lee encompass these aspects as disclosed in paragraphs [0005], [0068-0069], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
With respect to Lee being silent as to the specific mol% and blend proportions of each of the polyvinyl alcohol copolymers comprising methyl acrylate, itaconic acid or maleic acid in the first and second water-soluble films, considering that Lee teaches a combination of PVOH homopolymer and PVOH copolymers as disclosed in paragraph [0069], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of each of the PVOH copolymers to be non-critical, which means that each proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized said proportions through routine experimentation for best results.
With respect to the compositional characteristics as claimed such as pouch strength, dissolution time, Log residue and seal failure, one skilled in the art would recognize that these characteristics are obvious in light of the components of the article. Lee specifically teaches the PVOH polymers and their specific monomers as claimed, in the absence of a showing to the contrary, the characteristics such as Log residue, pouch strength and seal failure would have been obvious given Lee teaches the same components in their requisite proportions.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco 

With respect to the enclosure usage of non-household or household, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have contained or enclosed a plethora of compositional uses because there is several disclosed by Lee in paragraph [0071].
With further respect to the degree of hydrolysis as claimed, Lee et al is silent but does suggest that the film layers 110,112, can be constructed of fully or partially hydrolyzed polyvinyl alcohol (PVOH) including PVOH copolymers (0068-0069). Therefore, one skilled in the art in the absence of a showing to the contrary, would interpret partially and fully as being 50-100% which appears to read on applicant’s proportions as claimed. Furthermore, the optimizing the hydrolyzing percentages is considered obvious to the skilled artisan.
Claims 78-82 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims above, and further in view of Vicari et al (2012/0164424).
Lee teaches the features as discussed above. In addition, Lee teaches that, as illustrated in Fig. 2, the first film layer 110 is generally uniform in thickness (see paragraph [0017], page 1), and so does the second film layer 112. In alternative embodiments, however, the first film layer 110 does not have to be uniform in thickness (see paragraph [0018], page 2). Lee, however, fails to disclose the thickness of the first water-soluble film and the second water-soluble film, i.e., the first water-soluble film 
Vicari, an analogous art, teaches water-soluble articles for packaging agricultural products (see abstract; paragraph [0007], page 1). The thickness for use as a packaging film of the article is generally from 10 to 400 microns, typically having a thickness of from 20 to 200 microns and preferably having a thickness of from 25 to 100 microns (see paragraph [0009], page 1). A packaging film made from a copolymer of vinyl alcohol and alkyl acrylate generally has a thickness from 10 microns to 400 microns, suitably from 25 microns to 100 microns to provide cold water soluble packaging films (see paragraphs [0017], [0020] and [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the first film layer and the second film layer of Lee having independently a thickness which overlaps those recited because it is known from Vicari that a typical packaging film for agricultural products have a thickness, suitably from 25 microns to 100 microns. As to the specific thickness, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagan:, 182 U.S.P.Q549; In re Woodruff 919 F.2d 1575,1578,16 USPQ2d 1934,1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(1).
s 54-73, 75-87, 92-109, 112-115, 117-118 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2016/0251148).
Edwards teaches a web of multi-dose cleaning products comprising: a carrier sheet having a first end, a second end, a first plurality of depressions, and a second plurality of depressions; a first plurality of pouches disposed in the first plurality of depressions and containing a first cleaning composition; a second plurality of pouches disposed in the second plurality of depressions and containing a second cleaning composition; and the first end of the carrier sheet being folded over (or superposed) the second end of the carrier sheet so that each multi-dose cleaning product is defined by at least one pair of overlapping first and second pouches and at least one pair of overlapping first and second depressions (see claim 1). FIG. 5 is a schematic representation of one embodiment of a method of making a web of multi-dose products (see paragraph [0014], page 2; Figure 5), wherein the first film 60 used to make internal holders 42, 52 is formed by thermoforming, followed by filling the internal holders with their respective cleaning compositions 48. 58, the second film 62 may be positioned to cover the first film 60, and then sealed (see paragraphs [0046-0059], page 5). In the method, the first film 60 and/or the second film 62 may be a mono-layer film or a multi-layer laminated film; and may be made of different grades, thicknesses, and/or materials (see paragraph [0032], page 3). The preferred materials for the first and second films 60, 62 include polyvinyl alcohol (PVOH), which may be partially or fully hydrolyzed homopolymer of polyvinyl acetate, e.g., a copolymer of vinyl alcohol groups and vinyl acetate groups, or all vinyl alcohol groups; and additionally the PVOH may be a partially or fully hydrolyzed modified PVOH (for example 1-10 mole % anionic copolymer comprising groups such as monomethyl maleate sodium salt or 2-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a water-soluble unit dose article wherein the first water-soluble film is chemically different from the second water-soluble film with respect to the anionic content of the films because Edwards teaches that the first and second water soluble films may be made of different materials as disclosed in paragraph [0032], which includes copolymer of vinyl alcohol groups and vinyl acetate groups, or PVOH which is a partially or fully hydrolyzed modified PVOH (for example 1-10 mole % anionic copolymer comprising groups such as monomethyl maleate sodium salt or 2-Acrylamido-2-methylpropane sulfonate sodium salt as disclosed in paragraph [0033].
With respect to the amount of the anionic content, in the first and second water soluble films considering the teachings of Edwards in paragraph [0033], the subject 
With respect to the first and second film each comprising a blend of two or more polyvinyl alcohol copolymers in their respective proportions, considering that Edwards teaches copolymer of vinyl alcohol groups and vinyl acetate groups, PVOH which is a partially or fully hydrolyzed modified PVOH (for example 1-10 mole % anionic copolymer comprising groups such as monomethyl maleate sodium salt or 2-Acrylamido-2-methylpropane sulfonate sodium salt as disclosed in paragraph [0033], it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. "[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). See also In re Crockett, 279 F.2d 274, 276-77 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071,1072 (BPAI 1992) (mixture of two known herbicides held prima facie obvious). 
With respect to their respective proportions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention 
With respect to the compositional characteristics as claimed such as pouch strength, dissolution value, Log residue and seal failure, one skilled in the art would recognize that these characteristics are obvious in light of the components of the article. Edwards et al specifically teaches the PVOH polymers and their specific monomers as claimed, in the absence of a showing to the contrary, the characteristics such as Log residue, dissolution value, pouch strength and seal failure would have been obvious given Edwards teaches the same components in their requisite proportions.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Claims 54-73, 75-109, 112-115, 117-118 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2009/0291282).
Kitamura teaches a water-soluble film, which is a polyvinyl alcohol film comprising a polyvinyl alcohol resin (A), wherein the water-soluble film has a time for dissolution in water at 20°C. of not more than 60 seconds in terms of a film thickness of 
Kitamura, however, fails to specifically disclose: (1) a unit packaging or bag-form packaging comprising a water-soluble film comprising polyvinyl alcohol homopolymer that includes vinyl alcohol monomer units.
With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a unit packaging or bag-form packaging comprising a water-soluble film comprising polyvinyl alcohol homopolymer because Kitamura teaches that the water soluble film may comprise additional water-soluble polymers like unmodified PVA resin as disclosed in paragraph [0093], wherein the unmodified PVA resin is a polyvinyl alcohol homopolymer comprising vinyl alcohol monomer units; and packaging liquid detergent because this is one of the preferred packaging applications as disclosed in paragraph [0096]. 
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re 
 With respect to the compositional characteristics as claimed such as pouch strength, Log residue and seal failure, one skilled in the art would recognize that these characteristics are obvious in light of the components of the article. Kitamura specifically teaches the PVOH polymers and their specific monomers as claimed, in the absence of a showing to the contrary, the characteristics such as Log residue, pouch strength and seal failure would have been obvious given Kitamura teaches the same components in their requisite proportions.it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the properties of the water-soluble film to overlap those recited because similar PVOH film materials and similar plasticizers have been utilized.
Double Patenting
Claims 54-68, 72-85 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10745655 is withdrawn in view of applicant’s terminal disclaimer.
Claims 54-68, 72-85 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 107907117 is withdrawn in view of applicant’s terminal disclaimer.
Claims 54-118 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 10443024 is withdrawn.
Response to Arguments
Applicant's arguments filed 54-110, 112-115 and 117-118 have been fully considered but they are not persuasive.
Applicant argues that Lee does not suggest the claimed invention, particularly items (1)-(4). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner contends and respectfully disagrees and suggest that it is clear that the non-edible films of Lee, for example, film layers 110, 112, can be constructed of fully or partially hydrolyzed polyvinyl alcohol (PVOH) including PVOH copolymers, for example, saponified copolymers of vinyl acetate and methyl acrylate, vinyl acetate and itaconic acid, vinyl acetate and maleic acid, vinyl acetate and 2-acrylamido-2-propane-1-sulfonic acid, and combinations thereof (or blends thereof). In view of the above teaching, an example of a blend would be polyvinyl alcohol homopolymer and a polyvinyl alcohol copolymer comprising vinyl alcohol and methyl acrylate. Another blend would be polyvinyl alcohol homopolymer and a polyvinyl copolymer comprising 
Applicant also argues that the prior art Lee does not teach improved dissolution and reduced stickiness.
The examiner contends, that the first and second water soluble films of Lee would exhibit similar characteristics given that they broadly describe the same components applicants utilized within their films. Further, it is held that once a component is described as similar or the same as applicants, their characteristics are therefore held to be similar or the same, in the absence of a showing to the contrary. Therefore, reduced stickiness and improved dissolution would have been exhibited by the films associated with the compositions of Lee.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) 
Motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention; Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In 
Applicant argues that the 1.132 Declaration submitted on 8/30/21 overcomes the references of record because of the alleged experimental data showing the pouch includes two films sealed together, differing in anionic content.
The examiner contends and respectfully submits that the Declaration submitted by applicant is not commensurate in scope with the claimed invention. Specifically, the Table 1 of the Declaration is drawn to plymers having a specific carboxylate (monomethyl maleate) at a 4 mol% and polymer 2 is PVOH homopolymer. Both films are included at 65% resin content to produce a pouch that has pouch strength, seal failures and low residue according to Table 3. The most comprehensive claims 54 and 105 are drawn to a broad inclusion of PVOH polymers that may have similar mol% content and therefore render the Declaration outside of the scope of the claimed invention and non-commensurate. Accordingly, criticality cannot be established with the authors broad rendering of the inventive concept where the prior art teaches carboxylates PVOH polymers as claimed within mol%.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Allowable Subject Matter
Claims 74 and 110 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Pettigrew-Brown can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761